Exhibit Continuation of Benefits Agreement THIS AGREEMENT (the “Agreement”) is made on and as of this 31st day of October, 2008, by and between Community Partners Bancorp (“CPB”), a corporation organized under the laws of the state of New Jersey which serves as a bank holding company, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; Two River Community Bank (“TRCB”), a banking corporation organized under the laws of the state of New Jersey, with its principal office at 1250 Highway 35 South, Middletown, New Jersey 07748; and Barry B. Davall ( “Executive”), whose business address is 1250 Highway 35 South, Middletown, New Jersey 07748. RECITALS WHEREAS, Executive, CPB and TRCB are parties to that certain Change in Control Agreement dated December 14, 2004, as amended by that certain First Amendment to Change in
